Citation Nr: 1544417	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-14 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus. 

3. Entitlement to service connection for bilateral hearing loss. 

4. Entitlement to service connection for tinnitus. 

5. Entitlement to service connection for a bilateral eye disorder. 

6. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

7. Entitlement to an initial evaluation in excess of 50 percent prior to September 27, 2010, and 70 percent thereafter for service-connected PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In a March 2014 rating decision, the RO increased the evaluation for service-connected PTSD to 70 percent disabling, effective September 27, 2012.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned Veterans Law Judge in June 2015; a transcript of that proceeding has been associated with the electronic claims file. 

The issues of entitlement to service connection for tinnitus, hearing loss, erectile dysfunction, and a bilateral eye disability, and entitlement to a higher initial rating for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The RO denied service connection for hearing loss and tinnitus in July 2006 and notified the Veteran of the decision and his appellate rights at that time; the Veteran did not file a notice of disagreement and new and material evidence was not received within one year.

2. Since the final July 2006 rating decision, certain evidence relating to unestablished facts necessary to substantiate the claims, which is neither cumulative nor redundant of evidence previously considered, has been received to reopen the claims for service connection for hearing loss and tinnitus. 


CONCLUSIONS OF LAW

1. The July 2006 rating decision denying service connection for hearing loss and tinnitus is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2. New and material evidence has been received to reopen the claims of service connection for hearing loss and tinnitus. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Regarding the matters of new and material and the reopening of the claims of service connection for hearing loss and tinnitus, further discussion of the VCAA is not necessary at this point.  The matter of VCAA compliance with regard to the matter will be addressed in a future merits decision after action on the issue is undertaken as directed in the remand section of this decision

New and Material Evidence 

The Veteran's original claims of entitlement to service connection for hearing loss and tinnitus were denied by a July 2006 rating decision on the basis that there was no evidence of hearing loss or tinnitus in service.  Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision. See 38 C.F.R. § 20.200.  Moreover, he did not submit new and material evidence within one year of the July 2006 rating decision.  Accordingly, the July 2006 rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

However, a final decision shall be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible. Duran v. Brown, 7 Vet. App. 216 (1994).

At the June 2015 Travel Board hearing, the Veteran testified that he experienced hearing loss and tinnitus symptoms during service following exposure to machine gun noise (note: he is in receipt of a Purple Heart medal for combat wounds received in Vietnam).  He stated that the hearing loss and tinnitus have persisted since that time.  The Veteran's wife also testified that his hearing was "good" before service and diminished soon after service.  Their testimony is presumed credible for the purposes of reopening. See Justus, supra.

The June 2015 hearing testimony relates to an unestablished fact necessary to substantiate the claim, namely, evidence of a possible incurrence of hearing loss in service, and as the lack of such evidence was the basis for the previous denial of the claim, this evidence is new and material under 38 C.F.R. § 3.156.  Consequently, particularly in light of the "low threshold" standard for reopening outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the Veteran's sworn testimony is new and material evidence, and that the claims of service connection for hearing loss and tinnitus must be reopened.  De novo consideration of these claims is addressed in the remand below.




ORDER

The Veteran's claims of entitlement to service connection for hearing loss and tinnitus have been reopened.  To this extent, the appeal is granted, subject to the directives set forth in the following remand section of this decision.


REMAND

Hearing Loss and Tinnitus 

The Veteran contends that his bilateral hearing loss and tinnitus disabilities are the result of in-service acoustic trauma.  His personnel records reflect that his military occupational specialty was that of a rifleman; he is in receipt of a Purple Heart medal for combat injuries received while serving in Vietnam.  Based on the foregoing, acoustic trauma is conceded.  Moreover, the Veteran has provided competent testimony that his hearing/tinnitus problems began during service after being exposed to machine gun noise and that his hearing loss/tinnitus symptoms have been consistent since that time.  

The Veteran underwent a VA audiological examination in June 2006.  The examiner stated that since "no service medical records were provided, it is impossible to determine if a hearing loss existed when the Veteran separated from the military."  With respect to tinnitus, the examiner opined that it was at least as likely as not that tinnitus was secondary to bilateral high frequency hearing loss.  

The June 2006 VA audiological opinion/examination is not adequate to decide the instant claims; indeed, the examiner essentially provided a non-opinion concerning hearing loss, and while she addressed tinnitus on a secondary basis, she did not address whether tinnitus was directly related to service/acoustic trauma.  Accordingly, upon remand, the Board finds that the Veteran should be afforded a new VA examination to address the etiology of his hearing loss and tinnitus.  


Bilateral Eye Disorder

The Veteran contends that he has a bilateral eye disorder as a result of an in-service injury.  He testified that he was hit in the eye with a pugil stick in 1966.  He stated that he was treated at sick bay.  He also reported that he was treated thereafter for eye problems in the 1970's at the Augusta VA Medical Center. (Note: VA treatment records for this time period have been deemed unavailable per a February 2011 Formal Finding).  VA Medical Center treatment records show current diagnoses of ischemic optic neuropathy, ocular hypertension, glaucoma, and cataracts.  

As an initial matter, it does not appear that the Veteran's complete service treatment records (STRs) have been associated with the electronic claims file.  Attempts to secure the Veteran's complete STRs should be made upon remand.  

Further, the Veteran has not been afforded a VA examination in connection with his claim for an eye disability.  The Veteran has provided competent testimony concerning the in-service onset/duration of his eye problems, and the evidence shows currently diagnosed eye disorders; the Board thus finds the low McLendon threshold is triggered, and a medical opinion/examination is necessary to decide the claim. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Erectile Dysfunction 

The Veteran contends that his erectile dysfunction is either directly related to service, or is proximately due or aggravated by his service-connected PTSD.  He testified that he was first treated for erectile dysfunction in the 1970's.  He stated that his PTSD made it difficult to be intimate with his wife.  

To date, the Veteran has not been afforded a VA examination to determine whether his erectile dysfunction is related to service or to the service-connected PTSD.  In light of the Veteran's current erectile dysfunction diagnosis, as well as his competent statements concerning his PTSD and how it affects his erectile dysfunction, Board thus finds the low McLendon threshold is triggered, and a medical opinion/examination is necessary to decide the claim. See McLendon, supra. 

Increased Initial Rating for PTSD

Lastly, the Veteran competently testified that his PTSD symptoms have worsened since the most recent VA examination conducted in September 2012 (with January 2013 addendum).  The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus the Veteran should be afforded a new VA examination to the address the current level of severity of his PTSD.


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA treatment. 

2. Contact the appropriate government entity to request the Veteran's service treatment records and personnel record for his period of active duty service from October 1965 to July 1967.  All efforts to obtain the service treatment records should be documented. If any records are unavailable, a formal finding should be issued.

3. Thereafter, the Veteran should be afforded an examination to the nature and etiology of his current hearing loss and tinnitus.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

After a review of the entire evidence of record, including the Veteran's lay statements as to in-service noise exposure, and the onset and course of his disability, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss and tinnitus were incurred in, etiologically due to, or aggravated by, his active duty service from October 1965 to July 1967, to include consideration of acoustic trauma small arms fire/machine gun fire/explosions, etc., in a combat environment.  

A complete rationale for any opinion expressed must be provided

4. The Veteran should be afforded an examination to the nature and etiology of any current eye disorder.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

After a review of the entire evidence of record, including the Veteran's lay statements as to the onset and course of his eye disorder(s), the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the any currently diagnosed eye disorder was incurred in or, etiologically due to active duty service, to include his competent reports of being stuck in the eye with a pugil stick. 

A complete rationale for any opinion expressed must be provided.

5. The Veteran should be afforded an examination to the nature and etiology of his erectile dysfunction.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

After a review of the entire evidence of record, including the Veteran's lay statements as to the onset and course of his erectile dysfunction, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that erectile dysfunction was incurred in or, etiologically due to active duty service. 

The examiner is also requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that erectile dysfunction is proximately due to, or aggravated by the service-connected PTSD. 

A complete rationale for any opinion expressed must be provided.

6. The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must be provided to the electronic claims file on Virtual VA and VBMS.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's PTSD.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

A complete rationale for any opinion expressed must be provided.

7. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). Allow an appropriate period of time for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


